Citation Nr: 1212711	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral arm disorder.

3.  Entitlement to service connection for a bilateral wrist disorder.

4.  Entitlement to service connection for pre-diabetes.


REPRESENTATION

Veteran represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction of the case has subsequently been transferred to the RO in Muskogee, Oklahoma.

During a December 2011 hearing before the Board, the Veteran stated that the symptomatology of her service-connected migraine headaches had worsened.  She also reported that due to this disorder, she was unable to maintain substantially gainful employment.  She testified that she was only working 8 to 12 hours a week and had missed "a lot" of work due to her service-connected migraines.  Accordingly, the issues of entitlement to an increased evaluation for migraine headaches and entitlement to a total rating for compensation purposes based upon individual unemployability have been raised by the record, but have not been adjudicated by the RO.  Therefore, these issues are referred to the RO for appropriate action.

The issues of entitlement to service connection for tinnitus, for a bilateral arm disorder, and a bilateral wrist disorder are remanded to the RO.


FINDING OF FACT

In December 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew her appeal of the issue of entitlement to service connection for pre-diabetes.

CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for pre-diabetes have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In a January 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for pre-diabetes.  In April 2009, the Veteran filed a notice of disagreement with regard to the issue, and in February 2010, she perfected her appeal.  However, at the December 2011 hearing before the Board, the Veteran withdrew the appeal regarding this issue.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for pre-diabetes is dismissed.


REMAND

Based upon its review of the Veteran's claims file, the Board finds this appeal must be remanded for new VA examinations with respect to her remaining claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With regard to the issue of entitlement to service connection for tinnitus, the Veteran contends that the onset of tinnitus was during her military service.  Through various written statements and during the December 2011 Board hearing, the Veteran testified that she first noticed popping in her right ear around 2006 while stationed at the Little Rock Air Force Base.  She stated that at that time, she complained to fellow service members about the ear popping, which later changed to ringing.  She attributes the ringing in the right ear to extensive phone usage due to her military specialty or exposure to gun noise during her service.

The Board finds that a VA examination is required in this case.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has provided lay testimony regarding observable symptoms of popping and ringing in the right ear during military service.  Lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, no VA examination has been accomplished in conjunction with the Veteran's service connection claim for tinnitus.  Accordingly, based on the lay testimony provided by the Veteran regarding her history of observable symptoms that she experienced in service and since service discharge, the Veteran must be afforded a VA examination to determine the etiology of any tinnitus found.

With regard to the claims of service connection for a bilateral arm disorder and a bilateral wrist disorder, the Veteran reported that she experienced numbness in her forearms to fingers and bilateral wrist pain, which she was told was related to carpal tunnel syndrome, initially diagnosed on a March 2009 electromyography (EMG)/nerve conduction velocity (NCV) study.  A March 2009 VA physical medicine rehabilitation consultation report stated that an EMG/NCV was completed; subsequent VA treatment records dated in July and August 2009 note an assessment of carpal tunnel syndrome.  However, the specific records regarding the March 2009 EMG/NCV study results are not included in the claims file.  Therefore, the RO should obtain these records and associate them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body).

Furthermore, the Veteran contends that she first experienced bilateral wrist pain and forearm numbness while she was in service and continued to experience the same symptoms after service.  Indeed, service treatment records reflect that Veteran reported bilateral arm and wrist problems multiple times in service.  Specifically, in January 2006, the Veteran reported a four month history of bilateral wrist pain, hand numbness, sore wrists at the end of every day performing clerical work; however, EMG/NCV study at that time revealed no abnormalities.  In a February 2007 service treatment report, the Veteran continued to complain of bilateral wrist popping and pain with movement.  The assessment was joint pain, localized in the wrist.

In sum, the record contains a current diagnosis of carpal tunnel syndrome, evidence of bilateral wrist pain and forearm numbness in service, and lay testimony regarding continuity of symptomatology since military service.  Lay assertions may serve to support a claim for service connection by demonstrating the presence of symptoms subject to lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); 38 C.F.R. § 3.303(a) (2011).  However, the Veteran has never been afforded a VA examination in conjunction with these claims.  The Board therefore finds that a VA examination is necessary to adequately decide the merits of the claims herein.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran the opportunity to identify or submit any additional pertinent VA and non-VA evidence in support of her claims of entitlement to service connection for tinnitus, a bilateral wrist disorder, and a bilateral arm disorder.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must obtain and associate with the claims file the Veteran's updated VA treatment records from January 2010, as well as the March 2009 VA EMG/NCV study report and all associated records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the etiology of any tinnitus found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a clinical examination of the Veteran, the service treatment records, post service treatment records, the Veteran's military occupational specialty, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether any degree of the Veteran's tinnitus found is related to her period of military service, or to any incident therein.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must also be afforded a VA examination to determine the etiology of any bilateral arm disorder and bilateral wrist disorder, to include carpal tunnel syndrome.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post service medical records, and with consideration of the Veteran's statements, the examiner must state whether any current bilateral arm and wrist disorders are related to the Veteran's military service, to include her reports of bilateral wrist pain and bilateral arm numbness as noted in the January 2006, February 2007 and April 2007 service treatment reports.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

4.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for tinnitus, a bilateral wrist disorder, and a bilateral arm disorder must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


